DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by qSARS-CoV-2 IgG/IgM Cassette Rapid Test (GICA), hereinafter referred to as “Cellex” (“Cellex qSARS-CoV-2 IgG/IgM Cassette Rapid Test”, FDA Intended Use.  Available online on or before April 12, 2020 as evidenced by wayback machine. pp 1-4, hereinafter referred to as “Cellex IFU” and Erasmus MC, “Clinical sensitivity and specificity of three rapid SARS-CoV-2 Antibody (IgM/IgG) Tests on a hospitalized patient cohort: InTec, Cellex and OrientGene” April 8, 2020, hereinafter referred to as “Cellex Erasmus”).
Regarding claim 1, Cellex is a lateral flow assay device, comprising: a test strip configured to receive a sample fluid and detect a presence of antibodies to a target pathogen, each antibody specific to one of a plurality of proteins of the target pathogen, each antibody belonging to one of a plurality of classes of antibodies (Cellex IFU: Pg.1 Test Principle: IgG and IgM ), the test strip comprising: a conjugate 
Regarding claim 2, Cellex teach the membrane comprises a control line comprising immobilized binding reagents configured to bind to the plurality of proteins of the target pathogen conjugated with the label.   (Cellex IFU: Pg.1 Test Principle: Control line)
Regarding claim 10, Cellex teach the sample fluid is a blood sample.  (Cellex IFU: pg. 1 Intended Use). 
Regarding claim 11, Cellex teach the first and second classes of the antibodies  are one of immunoglobulin A (IgA), immunoglobulin D (IgD), immunoglobulin E (IgE), immunoglobulin G (IgG), and immunoglobulin M (IgM), and wherein the first class of antibodies is different than the second class of antibodies.  (Cellex IFU: pg. 1, col. 2, para. 1)
Regarding claim 12, Cellex teach the label is a detector comprising at least one of metallic sols comprising colloidal gold, dye sols, colored latex particles, and carbon.  (Cellex IFU: pg. 1, col. 2, para. 1 colloid gold)


s 3-8, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cellex in view of Fleming et al (US 20160370366).
Regarding claims 3-5, Cellex teach the test strip is a first test strip, wherein the sample fluid is a first sample fluid but is silent to the lateral flow assay device further comprising: a second test strip configured to receive a second sample fluid and detect a presence of the target pathogen, the second test strip comprising: a conjugate pad, wherein the conjugate pad of the second test strip is configured to receive a quantity of the second sample fluid after the start of the test and move the second sample fluid by capillary action, and wherein the conjugate pad of the second test strip is configured to contain binding reagents to a first protein of the plurality of the proteins of the target pathogen, the binding reagent conjugated with a label, and a membrane fluidly connected to the conjugate pad of the second test strip, wherein the membrane of the second test strip is configured to move the second sample fluid by capillary action,  wherein the membrane of the second test strip comprises a test line comprising immobilized binding reagents to a second protein of the plurality of proteins of the target pathogen; further comprising a cartridge encompassing the first and second test strips; a gap between the first and second test strips, the gap configured to prevent any fluid flowing from one test strip to the other test strip.  
Fleming et al teach a first test strip and a second strip configured to receive a quantity of the second sample fluid after the start of the test and move the second sample fluid by capillary action, and wherein the conjugate pad of the second test strip is configured to contain binding reagents to a first protein of the plurality of the proteins of the target pathogen, the binding reagent conjugated with a label, and a membrane fluidly connected to the conjugate pad of the second test strip, wherein the membrane of the second test strip is configured to move the second sample fluid by capillary action, wherein the membrane of the second test strip comprises a test line comprising immobilized binding reagents to a second protein of the plurality of the protein of the target pathogen. (Fig 15: 63, 65, 67; 
 Regarding claim 6-7, The limitation: “second sample fluid comprises one of a saliva sample and a mix of a saliva sample and a buffer solution” and “second sample fluid comprises a saliva sample mixed with a detergent solution that is configured to lyse saliva cells in the saliva sample and release the proteins of the target pathogen” are considered a material worked upon by an apparatus and does not patentably define the claimed apparatus over the prior art (see MPEP 2115). 
 Regarding claim 8, Cellex/Fleming teach the membrane of the second test strip comprises a control line comprising immobilized binding reagents configured to bind to the binding reagents to the first protein of the plurality of the proteins of the target pathogen conjugated with the label.   (Cellex IFU: pg. 1, col. 2, para. 1 control line)
Regarding claim 13, Cellex teach capillary action  (Cellex IFU: pg. 1, col. 2, para. 2), but is silent to a wicking pad configured to maintain a capillary flow from the membrane into the wicking pad.   
Fleming et al teach comprising a wicking pad configured to maintain a capillary flow from the membrane into the wicking pad. (Fig. 8, 15: absorbent pad 58).  It is desirable to provide a wicking pad to ensure the capillary flow is constant.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the 
Regarding claim 14, Cellex teach the target pathogen is one of a bacterium, a virus, a protozoan, a prion, a viroid, and fungus.   (Cellex IFU: pg. 1, col. 2, para. 1  SARS-COV-2)
Regarding claim 15, Cellex teach a sample pad configured to receive the sample fluid and transfer the sample fluid by capillary action to the conjugate pad.   (Cellex IFU: pg. 1, col. 2, para. 2, Sample well)
Regarding claims 16, Cellex is silent to a plasma filter configured to receive the sample fluid and transfer the sample fluid to one of the conjugate pad and a sample pad of the lateral flow assay device. 
Fleming et al teach a plasma filter configured to receive the sample fluid and transfer the sample fluid to one of the conjugate pad and a sample pad of the lateral flow assay device. (Para. 0090: sample pad 52 to separate red blood cells from plasma).  It is desirable to provide a plasma filter to ensure the blood cells don’t interfere with the assay.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the plasma filter of Fleming to Cellex to provide the above advantage of ensuring the blood cells don’t interfere with the assay
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cellex in view of Fleming et al (US 20160370366) and further in view of Jayachandran et al (USP 10,887,104).
Regarding claim 9, Cellex is silent to a Global Positioning System (GPS) receiver; a microcontroller; one or more transceivers; one or more light sensors configured to:  read an intensity of light reflected from at least one of the test lines of the first strip, the test line of the second strip, the control line of the second strip, and a control line of the first strip; and provide the results to the microcontroller; wherein the microcontroller is configured to: keep track of a location of the lateral flow assay device through the GPS receiver; and transmit the location of the lateral flow assay device and a 
Fleming teach a microcontroller (Para. 0063); one or more transceivers (Para. 0069 output port to external device); one or more light sensors configured to: read an intensity of light reflected from at least one of the test lines of the first strip, the test line of the second strip, the control line of the second strip, and a control line of the first strip (Para. 0058); and provide the results to the microcontroller (Para. 0063: microcontroller).  It is advantageous to provide a means to read the test strip to make the reading of the lateral flow assay automatic and reduce error due to incorrectly reading the results.  
Cellex/Fleming is silent to a Global Positioning System (GPS) receiver; and wherein the microcontroller is configured to: keep track of a location of the lateral flow assay device through the GPS receiver; and transmit the location of the lateral flow assay device and a result of a test performed by the lateral flow assay device through the transceivers to one or more electronic devices external to the lateral flow assay device.  
Jayachandran et al teach a computing device for a test device apparatus to provide anonymous contact tracing of positive results based on the location of the testing apparatus (col. 21 lines 29-54) using GPS data (col. 18 lines 58) to a trusted database to identify possible exposure or outbreaks in geographic locations.  It is advantageous to provide a GPS receiver to transmit location of the assay device to provide contact tracing in real time.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the GPS receiver of Jayachandran et al to the device of Cellex/Fleming to provide the above advantage of contact tracing by using GPS receiver to provide geographical locations to the test results.
Claims 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cellex/Fleming in view of Millenson et al (US 2013/0280696)

Millenson et al teach a test device for detecting an analyte in a sample of bodily fluid, includes at least one hollow needle configured to obtain a sample of bodily fluid with capillary action (Para. 0069 reads on "capillary tube"), an enclosure configured to contain a reagent, a portion configured to open the enclosure, a test results indicator configured to absorb the bodily fluid, the test results indicator including at least one test zone configured to indicate the presence of an analyte in the bodily fluid when the at least one test zone is in fluidic contact with the reagent, a housing, and a cover configured to be movable with respect to the housing between a closed position precluding access to the at least one hollow needle and an open position permitting access to the at least one hollow needle.  Additionally, the at least one hollow needle is in fluid communication with the test results indicator.  The sample then moves by capillary action in the lateral flow assay (Para. 0063).  It is advantageous to provide a capillary tube for sample drawing to reduce the need for pumps for sample drawing.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the capillary tube of Millenson to the device of Cellex/Fleming to provide the above advantage of improving sample drawing to reduce the need for pumps for sample drawing.
Regarding claim 18, Cellex/Fleming is silent to a blister pack containing a quantity of fluid, the blister pack configured to contact the capillary pad; a needle plate; and a needle connect to the needle plate and pointing towards the blister pack; wherein the needle plate is configured to receive a force and move the needle down to pierce the blister pack, releasing the fluid contained in the blister pad on the capillary pad.  

Regarding claim 20, Cellex/Fleming /Millenson teach the fluid contained in the blister pack comprises one of a buffer and a reagent solution (Para. 0108).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cellex/Fleming/Millenson and further in view of Snow (USP 7,318,436).
Regarding claim 19, Cellex/Fleming/Millenson teach moving the needle plate away from the blister pack when the force is removed from the needle plate; and a plurality of  stoppers configured to limit a distance the needle plate moves away from the blister pack. (Fig. 11: microneedles would stop the plate from extending beyond the spring)
Cellex/Fleming/Millenson are silent to a plurality of springs.  
Snow teach a lancet mechanism to puncture a blister of fluids.  The lancet is on a plate held biased away from the blister by a plurality of springs (Fig. 3B).  It is advantageous to bias a puncturing .

Response to Arguments
Applicant’s arguments, see After Final Arguments pp. 2-4, filed 1/27/2022, with respect to the rejection(s) of claim(s) 1-2 and 10-12 under 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Cellex that has a date of April 8, 2020 and April 12, 2020.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
qSARS-CoV-2 IgG/IgM Cassette Rapid Test (GICA), FDA Intended Use.  Available online May 12, 2020 as evidenced by wayback machine. pp 1-4. Shows the N and S protein as the SARS-COV-2 antigens in the conjugate pad that was used in the April 8, 2020 Erasmus study.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798